\   .•           Case 4:20-cv-00598-LPR Document 1 Filed 05/27/20 Page 1 of 7
                                                                    u fol~~JJRT
                                                                 EASTERN DISTRICT ARKANSAS

                                                                                                 MAY 2 7 2020

                                IN THE UNITED STATES DISTRICT cou~ES
                                    EASTERN DISTRICT OF ARKANSAS Sy:_
                                                                                               W£JiMACK,              CLERK
                                                                                                                    DEP CLERK
                                          CENTRAL DIVISION




         JENNY L. GWA TNEY                                                                         PLAINTIFF


         vs.                                             4:20-cv-598-LPR
                                               CASE NO.: - ------


         CENTRAL FLYING SERVICE, INC.                                                              DEFENDANT

                                                  COMPLAINT

                1.      This action is brought by Plaintiff, Jenny Gwatney, pursuant to Title VII of the

         Civil Rights Act of 1964, as amended, 42 U.S.C. § 2000e et seq. and the Civil Rights Act of

         1991. Plaintiff claims damages for stress and mental anguish caused by a hostile work

         environment, sexual in nature, and retaliation for having complained about sexual harassment by

         co-employees, including one John Petefish.

                                                    Jurisdiction

                2.      Jurisdiction for.this action is provided py 42 U.S.C. § 2000€-5, which allows for

         injunctive and other remedial relief, as well as damages for discrimination in employment.

                                                      Parties

                3.      Plaintiff, Jenny Gwatney is a citizen of the United States currently residing in the

         State of Arkansas. At the time of the events giving rise to this Complaint, Plaintiff was a

         resident of Clinton, Van Buren County, Arkansas.

                4.      Defendant, Central Flying Service, Inc. is a domestic corporation. At all relevant

         times, Defendant has been and is now doing business in the State of Arkansas and the City of




                                                                This case assigned to District Judge Rudofsky
                                                                                                     ··' · .-,. ~ .. ~ ,~ ·.·· '
                                                                and to Magistrate Judge_Harris
                                                                                            _ _ _ _ _ __
               Case 4:20-cv-00598-LPR Document 1 Filed 05/27/20 Page 2 of 7
' 'I




       Little Rock, Pulaski County, Arkansas, and has continuously had and does now have at least 15

       employees. Defendant is general aviation company.

              5.       That Defendant's agent for service is Richard Holbert, 1501 Bond Street, Little

       Rock, AR 72202.

              6.       More than thirty days prior to the institution of this lawsuit, Jenny Gwatney filed

       a Charge with the EEOC alleging violations of Title VII of the Civil Rights Act of 1964, 42

       U.S.C. § 2000e, the National Labor Relations Act, 29 U.S.C. § 141 et seq., and the Civil Rights

       Act of 1991 by Defendant. All conditions precedent to the institution of this lawsuit have been

       fulfilled. Plaintiff received a Notice of Rights from the EEOC on or about March 3, 2020. A

       copy of the Notice is attached to this Complaint as Exhibit "A".

              7.       Defendant at all relevant times met all statutory requirements under 42 U.S.C. §

       2000e et seq.

                                                Cause of Action

              8.       Plaintiff was employed by Defendant on September 17, 2017 as a Maintenance

       Data Entry Clerk.
                                                            .                       .

              9.       Plaintiff reported to Vice President of Parts and Service, David Smith.

              10.      Plaintiff was subjected to abusive and language of a sexual nature by several co-

       employees.

              11.      On or about October 7, 2018, Plaintiff received 10-15 texts back to back from

       John Petefish, the Director of Project Management, from his work cell phone. The majority of

       the texts stated, "hey, where are you" over and over.
        Case 4:20-cv-00598-LPR Document 1 Filed 05/27/20 Page 3 of 7




       12.     Plaintiff did not text Petefish back; however, a few minutes later Petefish texted

Plaintiffs 16-year-old daughter. Petefish text messages to Plaintiffs daughter stated, "where's

your mom?", "stranger danger", "your grounded" and "I' II spank your bottom".

       13.     Petefish then texted Plaintiff that he "scared your daughter".

       14.     On or about October 8, 2018, Plaintiff met with Smith to report the text messages

she received from Petefish.

       15.     Smith's response to Plaintiff was to tell her she is a pretty girl and that Petefish

lost his wife a year ago and that she should go talk to him.

       16.     On or about October 10, 2018, Petefish stopped by Plaintiffs desk to let her know

he had been told that he scared Plaintiffs daughter and that he should not have texted Plaintiff.

       17.     Plaintiff then asked Petefish not to text her or her daughter. Petefish responded,

"how will I know where you are?". He also stated, "I miss your laughter and I hear you talking

to people and I get jealous."

       18.     Although Plaintiff complained to David Smith on October 8, 2018, Defendant

states it did not learn of the complaint until July 30, 2019, which means Smith apparently did not

report the complaint to HR, or HR chose not to take any action.

        19.    Plaintiff was also experienced other abuse and harassment by sales staff members

and other co-workers.

       20.     Plaintiff pleads an ongoing pattern of sexual discrimination (harassment).

       21.     "When Title VII violations are continuing in nature, the limitations period

contained in § 2000e-5(e)(I) does not begin to run until the last occurrence of discrimination."

Hukkanen v. International Union of Operating Engineers, Hoisting & Portable Local No. IOI, 3
           Case 4:20-cv-00598-LPR Document 1 Filed 05/27/20 Page 4 of 7




F.3d 281,284, (8 th Cir. 1993); see also Gipson v. KAS Snacktime Co., 83 F.3d 225,228 (8 th

Cir.1996) (same).

           22.    Since the date of Plaintiff's complaints, sexual harassment has continued

throughout the time that she was on the job.

           23.    Defendant has violated both Section 703 and Section 704(a) of Title VII, 42

U.S.C. § 2000-3, by allowing continued sexual harassment of Plaintiff.

           24.    Defendant is subject to vicarious liability to Plaintiff for the actionable hostile

environment it has created by its employees and superiors.

           25.    That ultimately, Defendant terminated Plaintiff without a legitimate basis.

           26.    In fact, Plaintiff did not have any negative items in her personnel/employee file

and was given raises on multiple occasions.

           27.    That the Defendant terminated plaintiff in retaliation for her reporting and

complaining about the sexual harassment and hostile work environment that existed with

Defendant.

           28.    That Plaintiff should be awarded back pay and front pay.

           29.    That Plaintiff should be awarded compensatory damages for emotional distress

and mental anguish.

           30.    That Plaintiff should be awarded punitive damages for defendant's conduct.

           31.    That Plaintiff should be awarded her attorneys fees and costs.

           Wherefore, Plaintiff prays the Court cause service to issue upon Defendant in this matter

and advance this case on the docket, order a speedy hearing and on such hearing to this Court

that it:
        Case 4:20-cv-00598-LPR Document 1 Filed 05/27/20 Page 5 of 7




       Enter a declaratory judgment declaring that the practices complained of herein are

unlawful and violative of Title VII;

       Grant a Judgment against Defendant as follows:

       Award Plaintiff compensatory damages in excess of $75,000 and punitive damages in an

amount to be determined at trial;

       Award Plaintiff her costs and disbursements incurred in bringing this action, including a

reasonable attorney fee and prejudgment expenses and costs as provided by law; and

       Grant such other and further relief as is equitable and just.

                                       Jury Trial Demand

       Plaintiff requests trial by jury on all questions of fact raised in the Complaint.

                                       Respectfully submitted,

                                       Danny R. Crabtree
                                       Bar Number 2004006
                                       Attorney for Plaintiffs
                                       114 S. Pulaski Street
                                       Little Rock, Arkansas 72201
                                       Telephone: (501) 372-0080
                                       Email: danny@crabtreelawar.com
                                   Case 4:20-cv-00598-LPR Document 1 Filed 05/27/20 Page 6 of 7
,; ,l     •
.   EE<   or(.', 161   (11/16)                   U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

                                                         DISMISSAL AND NOTICE OF RIGHTS
    To:   Jenny L. Gwatney                                                                    From:     Little Rock Area Office
          1153 Possum Walk                                                                              820 Louisiana
          Clinton, AR 72031                                                                             Suite 200
                                                                                                        Little Rock, AR 72201



          D                         On behalf of person(s) aggrieved whose identity is
                                    CONFIDENT/AL (29 CFR §1601. 7(a))
    EEOC Charge No.                                     EEOC Representative                                                   Telephone No.

                                                        Rodney E. Phillips,
    493-2019-02264                                      Investigator                                                          (501) 324-6473
    THE EEOC IS CLOSING ITS FILE ON THIS CHARGE FOR THE FOLLOWING REASON:
          D              The facts alleged in the charge fail to state a claim under any of the statutes enforced by the EEOC.

          D              Your allegations did not involve a disability as defined by the Americans With Disabilities Act.

          D              The Respondent employs less than the required number of employees or is not otherwise covered by the statutes.

          D              Your charge was not timely filed with EEOC; in other words, you waited too long after the date(s) of the alleged
                         discrimination to file your charge
          [KJ            The EEOC issues the following determination: Based upon its investigation, the EEOC is unable to conclude that the
                         information obtained establishes violations of the statutes. This does not certify that the respondent is in compliance with
                         the statutes. No finding is made as to any other issues that might be construed as having been raised by this charge.
          D              The EEOC has adopted the findings of the state or local fair employment practices agency that investigated this charge.

          D              Other (briefly state)



                                                                 - NOTICE OF SUIT RIGHTS -
                                                           (See the additional information attached to this form.)

    Title VII, the Americans with Disabilities Act, the Genetic Information Nondiscrimination Act, or the Age
    Discrimination in Employment Act: This will be the only notice of dismissal and of your right to sue that we will send you.
    You may file a lawsuit against the respondent(s) under federal law based on this charge in federal or state court. Your
    lawsuit must be filed WITHIN 90 DAYS of your receipt of this notice; or your right to sue based on this charge will be
    lost. (The time limit for filing suit based on a claim under state law may be different.)

    Equal Pay Act (EPA): EPA suits must be filed in federal or state court within 2 years (3 years for willful violations) of the
    alleged EPA underpayment. This means that backpay due for any violations that occurred more than 2 years (3 years)
    before you file suit may not be collectible.

                                                         ~ ~;ss;on
                                                                                                                                  MAR O 3 2020
    Enclosures(s)                                                                                                                   (Date Mailed)
                                                                         William A. Cash, Jr.,
                                                                         Area Office Director
    cc:
               Allison C. Pearson
               Attorney
               FRIDAY FIRM
               400 W. Capitol, Ste. 2000
               Little Rock, AR 72201
                                 Case 4:20-cv-00598-LPR Document 1 Filed 05/27/20 Page 7 of 7
•• ·.., •' . ,1osure with EEOC
           rm   161 (11/16)
                                                        INFORMATION RELATED TO FILING SUIT
                                                      UNDER THE LAWS ENFORCED BY THE EEOC

                                          (This information relates to filing suit in Federal or State court under Federal law.
                                 If you also plan to sue claiming violations of State law, please be aware that time limits and other
                                        provisions of State law may be shorter or more limited than those described below.)


        PRIVATE SUIT RIGHTS                       Title VII of the Civil Rights Act, the Americans with Disabilities Act (ADA),
                                                  the Genetic Information Nondiscrimination Act (GINA), or the Age
                                                  Discrimination in Employment Act (ADEA):

        In order to pursue this matter further, you must file a lawsuit against the respondent(s) named in the charge within
        90 days of the date you receive this Notice. Therefore, you should keep a record of this date. Once this 90-
        day period is over, your right to sue based on the charge referred to in this Notice will be lost. If you intend to
        consult an attorney, you should do so promptly. Give your attorney a copy of this Notice, and its envelope, and tell
        him or her the date you received it. Furthermore, in order to avoid any question that you did not act in a timely
        manner, it is prudent that your suit be filed within 90 days of the date this Notice was malled to you (as
        indicated where the Notice is signed) or the date of the postmark, if later.
       Your lawsuit may be filed in U.S. District Court or a State court of competent jurisdiction. (Usually, the appropriate
       State court is the general civil trial court.) Whether you file in Federal or State court is a matter for you to decide
       after talking to your attorney. Filing this Notice is not enough. You must file a "complaint" that contains a short
       statement of the facts of your case which shows that you are entitled to relief. Courts often require that a copy of
       your charge must be attached to the complaint you file in court. If so, you should remove your birth date from the
       charge. Some courts will not accept your complaint where the charge includes a date of birth. Your suit may include
       any matter alleged in the charge or, to the extent permitted by court decisions, matters like or related to the matters
       alleged in the charge. Generally, suits are brought in the State where the alleged unlawful practice occurred, but in
       some cases can be brought where relevant employment records are kept, where the employment would have
       been, or where the respondent has its main office. If you have simple questions, you usually can get answers from
       the office of the clerk of the court where you are bringing suit, but do not expect that office to write your complaint
       or make legal strategy decisions for you.

        PRIVATE SUIT RIGHTS                       Equal Pay Act (EPA):

       EPA suits must be filed in court within 2 years (3 years for willful violations) of the alleged EPA underpayment: back
       pay due for violations that occurred more than 2 years {3 years) before you file suit may not be collectible. For
       example, if you were underpaid under the EPA for work performed from 7/1/08 to 12/1/08, you should file suit
       before 7/1/10 - no( 12/1/1 O -- in order to recover unpaid wages due for July 2008. This time limit for filing an EPA
       suit is separate' from the 90-day filing period under Title VII, the ADA, GINA or the ADEA referred to above.
       Therefore, if you also plan to sue under Title VII, the ADA, GINA or the ADEA, in addition to suing on the EPA
       claim, suit must be filed within 90 days of this Notice and within the 2- or 3-year EPA back pay recovery period.

       ATTORNEY REPRESENTATION                       --   Title VII, the ADA or GINA:

       If you cannot afford or have been unable to obtain a lawyer to represent you, the U.S. District Court having jurisdiction
       in your case may, in limited circumstances, assist you in obtaining a lawyer. Requests for such assistance must be
       made to the U.S. District Court in the form and manner it requires (you should be prepared to explain in detail your
       efforts to retain an attorney). Requests should be made well before the end of the 90-day period mentioned above,
       because such requests do not relieve you of the requirement to bring suit within 90 days.

       ATTORNEY REt;:ERRAL AND EEOC ASSISTANCE                              --   All Statutes:

       You may contact the EEOC representative shown on your Notice if you need help in finding a lawyer or if you have any
       questions about your legal rights, including advice on which U.S. District Court can hear your case. If you need to
       inspect or obtain a copy of information in EEOC's file on the charge, please request it promptly in writing and provide
       your charge number (as shown on your Notice). While EEOC destroys charge files after a certain time, all charge files
       are kept for at least 6 months after our last action on the case. Therefore, if you file suit and want to review the charge
       file, please make your review request within 6 months of this Notice. (Before filing suit, any request should be
       made within the next 90 days.)

                            IF YOU FILE SUIT,       PLEASE SEND A COPY OF YOUR COURT COMPLAINT TO THIS OFFICE.
